                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA


TROY M. HURD,

                   Plaintiff,                               4:16CV3029

      vs.
                                                ORDER RE: TRIAL PREPARATION
THE CITY OF LINCOLN, a political
subdivision; TOM CASADY, in their
individual and official capacities; JOHN
HUFF, in their individual and official
capacities; PAT BORER, in their
individual and official capacities;
ROGER BONIN, in their individual and
official capacities; JEANNE PASHALEK,
in their individual and official
capacities; and LEO BENES, in their
individual and official capacities;

                   Defendants.


1.   CIVIL TRIAL SCHEDULE:

     This matter is scheduled for trial on Tuesday, February 5, 2019, subject only to
     the Court’s need to commence any previously scheduled criminal trial in which a
     Speedy Trial Act deadline exists.

2.   PRETRIAL MOTIONS:

     A.     Continuance

     Motions to continue trial are referred to Magistrate Judge Cheryl R. Zwart for
     decision. Any motion to continue trial must be filed with the Clerk of the Court,
     together with a supporting affidavit, as soon as is practicable. The moving party
     shall send a proposed order to Magistrate Judge Zwart at
     zwart@ned.uscourts.gov.

     B.     Evidentiary Hearings

     Please   notify Judge    Smith   Camp’s    chambers      by     email   at
     smithcamp@ned.uscourts.gov immediately upon filing any pretrial motion not
        already addressed requiring an evidentiary hearing pursuant to Fed. R. Evid. 104
        so that a hearing may be held before trial.

3.      PRETRIAL SUBMISSIONS:

        A.      Trial Brief: At least seven (7) days before the scheduled date of trial, a trial
                brief as required by NECivR1 39.2(a) shall be filed electronically with the
                Clerk of the Court.

        B.      Exhibit List: At least seven (7) days before the scheduled date of trial, each
                party shall email an exhibit list as required by NECivR 16.2(a)(1) to Judge
                Smith Camp’s chambers at smithcamp@ned.uscourts.gov in Microsoft
                Word or Wordperfect format. If the exhibit list was not incorporated into the
                final pretrial order, then the exhibit list should also be filed electronically with
                the Clerk of the Court at least seven (7) days before the scheduled date of
                trial.

        C.      Witness List: At least seven (7) days before the scheduled date of trial,
                each party shall email a witness list as required by NECivR 16.2(a)(2)(D) to
                Judge Smith Camp at smithcamp@ned.uscourts.gov in Microsoft Word or
                Wordperfect format. If the witness list was not incorporated into the final
                pretrial order, then the witness list should also be filed electronically with the
                Clerk of the Court at least seven (7) days before the scheduled date of trial.

        D.      Proposed Jury Instructions and Verdict Form: Proposed jury instruction
                as required by NECivR 51.1 and proposed verdict form(s) shall be filed
                electronically with the Clerk of the Court as least seven (7) days before the
                scheduled date of trial.

4.      DISCOVERY MATERIAL:

        Parties seeking to submit materials in a manner different from the following
        requirements must seek leave of the court. Materials submitted outside of the
        following deadlines without leave of the court may be deemed withdrawn. Use of
        discovery material as substantive evidence is controlled by the Pretrial Order and
        the following requirements:

        A.      Depositions:

                Proponent: The party seeking to use a deposition at trial must deliver a
                paper copy of the deposition to Judge Smith Camp’s chambers at least 24
                hours before the deposition is to be presented at trial. If less than the entire

        1 NECivR refers to the local rules for the District of Nebraska. The current rules can be found at
https://www.ned.uscourts.gov/attorney/local-rules.


                                                    2
          deposition will be offered, the proponent must deliver: (1) a list or index
          designating by page and line(s) the testimony to be offered, and (2) a copy
          of the entire deposition with highlighted parts to be offered.

          Objections: The party seeking to use a deposition at trial must also submit
          a list or index of unresolved objections to the court in a motion in limine filed
          electrically at least 24 hours before the deposition is to be presented at trial.
          The list or index of objections must identify the location of the objection by
          page and line as well as the precise nature of the objection.

     B.   Video Depositions:

          Proponent: At least seven (7) days before trial, the party seeking to use a
          video deposition must deliver a paper copy of the transcript to Judge Smith
          Camp’s chambers.

          Objections: The party seeking to use a video deposition must also submit
          a list or index of unresolved objections to the court in a motion in limine filed
          electronically with the Clerk of the Court at least seven (7) days before trial
          as required by NECivR 30.1(f). The list or index of objections must identify
          the location of the objection by page and line as well as the precise nature
          of the objection. After the court rules on the unresolved objections, the party
          seeking to use the video deposition must then edit the video as required by
          NECivR 32.1.

     C.   Interrogatories and Requests for Admissions:

          Proponent: At least seven (7) days before trial, a party seeking to use
          interrogatories or requests for admission must deliver a paper copy of the
          interrogatories or requests for admissions to Judge Smith Camp’s
          chambers.

          Objections: The party seeking to use the interrogatories or requests for
          admissions must also submit a list or index of unresolved objections to the
          court in a motion in limine filed electronically with the Clerk of the Court at
          least seven (7) days before trial. The list or index of objections must identify
          the location of the objection by page and line as well as the precise nature
          of the objection. These requirements apply to answers to interrogatories
          and requests for admissions including matters deemed admitted because
          unanswered. See Fed. R. Civ. P. 36(a).

5.   EXHIBITS:

     A.   Court’s Copies:


                                          3
          Each proponent of exhibits must prepare two copies of each original exhibit
          to be offered. One copy of the original exhibits must be placed in binder(s)
          as described below. If the exhibits are available electronically, one copy
          may be submitted in electronic form, on a portable thumb drive or other
          generally accessible storage device. Each exhibit file within the portable
          drive should be labeled by exhibit number.

          If electronic copies of exhibits are unavailable, each set of copies must be
          placed in three-ring binders. The binders must be numbered in accordance
          with NECivR 39.3(d) and organized by dividers and numbered tabs for quick
          retrieval of copies of exhibits during trial. The binders with copies of exhibits
          must be delivered to chambers no later than seven (7) days before the
          scheduled date of trial. The copies of exhibits delivered to chambers
          are not the original exhibits to be used at trial.

     B.   Original Exhibits:
          The parties should deliver original exhibits to the court in accordance with
          NECivR 39.3. Exhibits shall be properly listed and identified on the exhibit
          form supplied by the Clerk of Court’s Office, also available at the court
          website: https://www.ned.uscourts.gov/forms.

     C.   Marking of Exhibits:

          The parties should number exhibits as required by NECivR 39.3(d).
          Plaintiff’s exhibits will begin with number “1.” Defendant’s exhibits will begin
          with the three-digit number rounded to the next hundred after plaintiff’s last
          exhibit. Additionally, all exhibits must be pre-marked with stickers that
          indicate whether the plaintiff, or the defendant is offering the exhibit. The
          Court requests that the parties number their exhibits consecutively.

6.   WITNESSES:

     A.   Lists:

          A party’s witness list shall include the full name and address (city and state
          only if providing a residential address) for each such witness. Witnesses
          who do not appear to testify when scheduled will be considered withdrawn.

     B.   Rule 26 Disclosures and Reports:

          At least seven (7) days before trial, the proponent of an expert witness must
          deliver a paper copy of Fed. R. Civ. P. 26(a)(2) disclosures for each expert
          witness identified in the Pretrial Order. Any expert whose Rule 26
          disclosure is not received by the court within seven (7) days before trial, or
          earlier if requested by the court, will be considered withdrawn.

                                          4
7.   COURTROOM EQUIPMENT:

     Courtroom Equipment: Information regarding courtroom technology is available
     at https://www.ned.uscourts.gov/attorney/courtroom-technology. Technology in
     Judge Smith Camp’s courtroom includes: a large flat screen television, document
     cameras (ELMOs), attorney & witness monitors with annotation abilities, jury box
     monitors for viewing evidence, video conferencing, telephone conferencing,
     VHS/DVD player, headsets for the hearing impaired, an easel, and table interfaces
     at attorney tables to allow connection to laptops for displaying digital documents,
     video, etc. Parties requesting a time for technology training, parties requesting the
     use of the document cameras (ELMOs), and/or parties intending to play a video
     recording during trial must contact the courtroom deputy by email or phone (listed
     above) no later than three (3) working days before trial.

8.   CONDUCT OF TRIAL:

     Judge Smith Camp will meet with counsel in her chambers at 8:30 a.m. on the first
     day of trial. Trial will commence at 9:00 a.m. each day, unless otherwise ordered.
     Examination of witnesses will be by direct, cross, and redirect examination, but not
     recross unless authorized by the court.

9.   SETTLEMENT:

     By noon on the Friday before trial is scheduled to occur, counsel for all parties shall
     contact Judge Smith Camp’s chambers to receive instructions regarding how the
     court may be notified of any settlement reached when the court is not open for
     business. It is the responsibility of the counsel for all parties to notify the court
     immediately of any settlement.

     IT IS SO ORDERED.

     Dated this 22nd day of January, 2019.

                                                BY THE COURT:

                                                s/
                                                United States Magistrate Judge




                                            5
